DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 4 objected to because of the following informalities:  the claim appears to require grammatical revision. Examiner suggests “containing a floating residue” instead of “containing floating residue”.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “floating grease discharger” in claim 3.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the bottom" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
The term “small” in claim 1 is a relative term which renders the claim indefinite. The term “small” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Thus, one of ordinary skill in the art is not reasonably appraised as to the metes and bounds of the phrase “small air bubbles”. It is not clear as to how large an air bubble must be in size in order to considered “small”. For examination purposes the limitation will be interpreted as “air bubbles”.
Further to claim 1, applicant states in step 3 “enabling the dish rack”. This phraseology is unclear because it is not known if the reciprocating/rotating is actually occurring or if it is merely being allowed to reciprocate/rotate and not actually required to reciprocate/rotate. 
Claim 3 recites the limitation "the surface" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
As to claim 4, applicant states a “continuous filter” and it is unclear as to what is a continuous filter. All filters have some degree of continuity to them. The term “continuous filter” is not a common term in the art, and thus one of ordinary skill in the art is unaware as to the metes and bounds of the term continuous filter. For examination purposes the limitation will be interpreted as a filter.
The remaining claims are rejected for being dependent on a previously rejected claim
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, & 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhao (CN1367048A).
As to claims 1 & 6, Zhou discloses a dishwasher (see Fig.1) having a rack (Fig.1 ref 2) that is within a washing container (Fig.1 ref 1) of the dishwasher. Dishware is placed within the racks [0025]. The dishwasher performs the following steps: a washing liquid is supplied to an upper level [0026] to soak the dishware; air bubbles are supplied from a pulsator at a bottom of 
As to claim 8, Zhou teaches the method of claim 1, wherein the limitations of claim 8 are optional and not required when the basket provides rotary motion and not linear reciprocation.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao (CN1367048A) as applied to claim 1 above, and further in view of Moser (US20080302740A1) and/or Remmler (US5649630A).
As to claim 2, Zhou discloses the method of claim 1, wherein the interior of the rack has multiple spaces for placement of dishware (see Figs.1 & 7-8). Zhou does not explicitly disclose 
Moser discloses an art related dishwasher (abstract) wherein a rack is provided with adjustable prongs to accommodate crockery of different depth and geometries [0043]. Similarly, Remmler also discloses an art related dishwasher (abstract) wherein a rack (see Fig.1) utilizes adjusting tines for the placement of desired cutlery (see Figs.2-5) and allows for varied depth and diameter wash ware (abstract).
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify the rack of Zhou to have adjustable portion to accommodate dishware of different geometries, diameter, depth, and size (Moser [0043] & Remmler abstract).

Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao (CN1367048A) as applied to claim 1 above, and further in view of Hermkens (EP1062904A1).
As to claims 3-4, Zhou teaches the method of claim 1, but does not explicitly teach a floating grease discharger, however such a feature is well known in the art, as evidenced by Hermkens. 
Hermkens discloses an art related dishwashing machine that utilizes filling of a chamber (abstract) for the process of cleaning the dishware (see Fig.1). Hermkens further discloses that grease floats on top of a washing liquid [0026] and it is desired to remove such grease [0008]. To this extent a filter and line are employed to remove and grease that floats on the surface of the washing liquid [0026]. 
.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao (CN1367048A) as applied to claim 1 above, and further in view of Tameishi (US20110108073A1).
As to claim 5, Zhou teaches the method of claim 1, wherein the washing liquid is heated to a temperature [0026 & 0029]. The exact temperature at which the water is heated is not disclosed, however a temperature of 70C is known in the art as evidenced by Tameishi.
Tameishi discloses an art related dishwashing machine (abstract), wherein it is known that increasing a temperature of a washing water also increases the contamination removal performance [0002]. Tameishi further discloses that the normal temperature for heated washing water in washing machines is 70 degrees Celsius [0093]. Tameishi utilizes a heater (see Fig.2 ref 16) to heat the washing liquid to the desired temperature of 70 degrees for washing, and further provides an energy saving manner of controlling the heater and temperature (see Fig.5 & [0007 & 0009]). 
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify Zhou to heat the temperature to 70C as such a temperature is conventional for dishwasher (Tameishi [0093]). Further, it is in the purview of one of ordinary skill in the art to utilize a known temperature for a dishwasher when one is not explicitly stated.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao (CN1367048A) as applied to claim 1 above, and further in view of Yura (US5477874A).
As to claim 7, Zhou teaches the method of claim 1, wherein the process is repeated [0033] but it is not explicitly disclosed as to how many times the process is repeated. However, it is known to repeat a cycle at least 3 cycles in the art as evidenced by Yura.
Yura discloses an art related dishwasher (abstract) where it is known that a cleaning process is repeated three to four times before ending the operation (Col.11 lines 15-20, Col.14 lines 40-45, and Col 20 lines 64-67). 
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify Zhao to at least repeating the cleaning cycle steps three to four times prior to ending the cleaning process as such is a known amount of times for a cleaning cycle repetition to occur for effective cleaning (see Yura Col.11 lines 15-20, Col.14 lines 40-45, and Col 20 lines 64-67). Further it is in the purview of one of ordinary skill in the art to repeat a cycle a known number of times when it is not explicitly stated how many times to repeat a process.

Claims 1 & 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanazawa (US4727896A) in view of Thiyagarajan (US20150257624A1).
Kanazawa discloses a washing machine for tableware (i.e. dishwasher) wherein dishware is placed on a rack (see Fig.1 refs 50-53) within a washing container (Fig.1 ref 11). The dishware is soaked in a washing liquid that is poured in the container (Col.1 lines 64-67, stating liquid can fill the entire container) and air bubbles are introduced from a bottom of the container and sent through the washing liquid (see abstract, Col.2 lines 49-56, & Col.3 lines 21-30). The is capable of rotating and does so (see Fig.1 arrow around ref 51, see also Col.2 lines 27-42), thereby 
Thiyagarajan discloses an art related dishwasher and method of operation (abstract) wherein it is well known to repeat cleaning cycles and the like when as many times as needed to properly clean articles within the dishwasher [0046].
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify Kanazawa to repeat the supplying, cleaning, and draining multiple times to properly clean the articles (Thiyagarajan [0046])
As to claim 8, Modified Kanazawa teaches the method of claim 1, wherein the limitations of claim 8 are optional limitations not required when the rack is rotating instead of linearly reciprocating.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanazawa (US4727896A) and Thiyagarajan (US20150257624A1) as applied to claim 1 above, and further in view of Moser (US20080302740A1) and/or Remmler (US5649630A).
As to claim 2, Modified Kanazawa teaches the method of claim 1, wherein the rack has multiple placement spaces (see Kanazawa Fig.1) but does not disclose some spaces being adjustable. However, providing adjustable spacing for dishwasher is well-known and common in the art, as evidenced by Mosier and/or Remmler.

It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify the rack of Kanazawa to have adjustable portion in order to accommodate dishware of different geometries, diameter, depth, and size (Moser [0043] & Remmler abstract).

Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanazawa (US4727896A) and Thiyagarajan (US20150257624A1) as applied to claim 1 above, and further in view of Hermkens (EP1062904A1).
As to claims 3-4, Modified Kanazawa discloses the method of claim 1, wherein there is a filter (Fig.1 ref 42) that is used to filter washing liquid which may contain floating residue from the washing process. Modified Kanazawa does not explicitly teach a floating grease discharger, however such a feature is well known in the art, as evidenced by Hermkens. 
Hermkens discloses an art related dishwashing machine that utilizes filling of a chamber (abstract) for the process of cleaning the dishware (see Fig.1). Hermkens further discloses that grease floats on top of a washing liquid [0026] and it is desired to remove such grease [0008]. To this extent a filter and line are employed to remove and grease that floats on the surface of the washing liquid [0026]. 
.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanazawa (US4727896A) and Thiyagarajan (US20150257624A1) as applied to claim 1 above, and further in view of Tameishi (US20110108073A1), NPL1 & NPL2.
As to claim 5, Modified Kanazawa teaches the method of claim 1, but does not disclose the heating of the washing fluid. However, heating a washing fluid is known in the art as evidenced by Tameishi. 
Tameishi discloses an art related dishwashing machine (abstract), wherein it is known that increasing a temperature of a washing water also increases the contamination removal performance [0002]. Tameishi further discloses that the normal temperature for heated washing water in washing machines is 70 degrees Celsius [0093]. Tameishi utilizes a heater (see Fig.2 ref 16) to heat the washing liquid to the desired temperature of 70 degrees for washing, and further provides an energy saving manner of controlling the heater and temperature (see Fig.5 & [0007 & 0009]). Further, both NPL1 & NPL2 disclose that increasing temperature leads to some degree of beneficial improvement in ultrasonic cleaning, with a temperature of 130-170 degrees Fahrenheit being common (NPL2 Page 2 3rd to last bullet) and for systems utilizing only water to have a temperature of 71 degrees Celsius (NPL1 page 1). The increased temperature breaks down soil faster and improves cavitation (NPL2 Page 2 3rd to last bullet).
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify Kanazawa include a heater for heating the liquid, as disclosed by rd to last bullet).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanazawa (US4727896A) and Thiyagarajan (US20150257624A1) as applied to claim 1 above, and further in view of NPL3, Gelfand (US3002731A), and/or Shin (KR101882809B1),
As to claim 6, Modified Kanazawa teaches the method of claim 1, but does not explicitly discloses the usage of detergent.
Gelfand discloses an art related ultrasonic dishwasher (Col.1 lines 5-15), wherein it is known that utilizing detergent in ultrasonic dishwashing machines enhances washing action (Col.4 lines 28-30). Shin also discloses an ultrasonic washing machine (abstract) wherein detergent is utilized for the cleaning of items during a washing phase [0049-0050]. NPL3 also discloses that detergents make a cleaner process more effective (see NPL3 page 1).
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify the method of Kanazawa to utilize a detergent with the washing liquid to improve washing action and effectiveness (Gelfand Col.4 lines 28-30, Shin [0049-0050], and NPL3 page 1).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanazawa (US4727896A) and Thiyagarajan (US20150257624A1) as applied to claim 1 above, and further in view of Yura (US5477874A).
As to claim 7, Modified Kanazawa teaches the method of claim 1, wherein repetition of cycles/steps multiple times is desired until an adequate level of cleanliness is obtained. A skilled artisan would reasonably expect this to encompass at least 3 cycles/repetitions. However, assuming arguendo that such is not reasonably expected it is known to utilize at least 3 cycles in the art as evidenced by Yura.
Yura discloses an art related dishwasher (abstract) where it is known that a cleaning process is repeated three to four times before ending the operation (Col.11 lines 15-20, Col.14 lines 40-45, and Col 20 lines 64-67). It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify Kanazawa to at least repeating the cleaning cycle steps three to four times prior to ending the cleaning process as such is a known amount of times for a cleaning cycle repetition to occur for effective cleaning (see Yura Col.11 lines 15-20, Col.14 lines 40-45, and Col 20 lines 64-67).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lee (KR20060101894A) discloses an apparatus for cleaning dishes (abstract) comprising a rack (see Fig.1 ref 50) disposed in a washing container (Fig.1 ref 22). The dishes are cleaned by pouring water into the container to soak the dishes (see Fig.1 ref 22a) and an ultrasonic vibrator is provided below the container (see Fig.1 ref 84 page 4/7 10th para.). The rack itself rotates via a rotating means (Fig.1 refs 26a, 60, 62, 64, & 66) after the water has been filled and the ultrasonic vibrator is producing ultrasonic waves (page 5/7 1st para.). The washing rd to last para. & page 4/7 5th to last para.).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Choi (KR101859897B1) discloses an ultrasonic dishwasher (abstract) having air outlets (see Figs.1-2 ref 40-41) on a bottom of a washing container (Fig.1 ref 20).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Eom (KR101851510B1) discloses a dishwasher utilizing bubbling through a water tank (see Figures).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lin (US5113881A) discloses an ultrasonic cleaning device with a rotating rack and heating element within a chamber (see Figures).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Huang (CN205795628U) discloses that which is stated on the international search report filed on 05/11/2020 and will not be discussed here for the sake of brevity.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAIR CHAUDHRI whose telephone number is (571)272-4773. The examiner can normally be reached Monday - Thursday 7:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAIR CHAUDHRI/Examiner, Art Unit 1711                                                                                                                                                                                                        

/MICHAEL E BARR/Supervisory Patent Examiner, Art Unit 1711